UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4119


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GIOVANNI OSWALDO AMAYA-CORNEJO, a/k/a Califas,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cr-00383-DKC-1)


Submitted: September 28, 2018                                 Decided: October 10, 2018


Before KING and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Ellicott City,
Maryland, for Appellant. Ray Daniel McKenzie, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Giovanni Oswaldo Amaya-Cornejo seeks to appeal his conviction and sentence.

The Government has filed a notice stating that the appeal should be dismissed as

untimely.

      In criminal cases, the defendant must file the notice of appeal within 14 days after

the entry of judgment. Fed. R. App. P. 4(b)(1)(A). With or without a motion, upon a

showing of excusable neglect or good cause, the district court may grant an extension of

up to 30 days to file a notice of appeal. Fed. R. App. P. 4(b)(4); United States v. Reyes,

759 F.2d 351, 353 (4th Cir. 1985).

      The district court entered judgment on May 10, 2017. The notice of appeal was

filed on February 7, 2018. See Houston v. Lack, 487 U.S. 266, 276 (1988). Because

Amaya-Cornejo failed to file a timely notice of appeal or obtain an extension of the

appeal period, we agree with the Government’s position and dismiss the appeal as

untimely.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                            2